FILED
                             NOT FOR PUBLICATION                             MAR 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SARIBEK SARKISYAN,                               No. 08-73857

               Petitioner,                       Agency No. A079-542-439

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Saribek Sarkisyan, a native of the Soviet Union and a citizen of Armenia,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his motion to reopen



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings due to ineffective assistance of counsel. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen and review de novo claims of due process violations in immigration

proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

deny the petition for review.

      We agree with the agency’s conclusion that Sarkisyan failed to establish that

former counsel’s performance resulted in prejudice, and thus his claim of

ineffective assistance fails. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th

Cir. 2003) (prejudice results when the performance of counsel “was so inadequate

that it may have affected the outcome of the proceedings”) (internal quotation

marks and citation omitted).

      Sarkisyan’s remaining contention is unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73857